Citation Nr: 0638502	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant mesothelioma, 
to include as secondary to exposure to asbestos during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, TX.

In November 2004, the Board remanded the case for specific 
development of the evidence to include medical data.

After the case was returned to the Board, the case was 
submitted for a Veterans Health Administration (VHA) medical 
opinion.  That opinion has been obtained and is of record.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The competent medical evidence is in relative equipoise 
as to whether there is a nexus between the veteran's 
malignant mesothelioma and in-service exposure to asbestos.


CONCLUSION OF LAW

Service connection for malignant mesothelioma is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
In light of the grant of service connection, discussion of 
VCAA compliance is not necessary.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Carcinoma may be presumed to have been incurred during active 
military service if either is manifest to a degree of 10 
percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(a) (2006); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Factual Background and Analysis

In the present appeal, the veteran has claimed that he 
incurred malignant mesothelioma as a consequence of working 
with asbestos during service. 

The veteran's military occupational specialty was working in 
ordnance mechanics, and he has alleged that both the casing 
of the pipes he worked with and the gloves he used at that 
time were made of asbestos.  And while asbestos exposure is 
not specifically addressed in his service records, he 
submitted a VA doctor's lecture transcript in July 2003 
indicating the frequency of asbestos disease manifestations 
in military engine room attendants.

The veteran's post-service medical records show that he was 
treated for a pleural effusion in July 2001.  Numerous 
medical records from this time frame indicate his reported 
history of asbestos exposure. 

A record dated in July 2001 contains a differential diagnosis 
of asbestosis, but the veteran's lymphocytic-predominant 
exudative effusion was noted to be "of unknown etiology." 

A September 2001 computerized tomography (CT) scan revealed 
the veteran's left pleural effusion to be compatible with the 
clinical diagnosis of mesothelioma. 

A medical report dated in July 2002 contains a comment that 
the veteran's mesothelioma could have resulted from his work 
as a pipe fitter.

A VA clinical notation at the time of emergency care for 
chest tube problems in September 2002 again noted the 
veteran's history of asbestos exposure in the Navy and the 
currently diagnosed mesothelioma and possible association 
with his work as a pipe fitter.

Numerous subsequent VA treatment records including from 
January 2003 reiterated a history of asbestos exposure in 
service as well as his work repairing brake discs and drums.  
This and subsequent notations show decided worsening of the 
mesothelioma and associated symptoms.

A VHA medical opinion was requested by the Board from a VA 
physician qualified in oncology.  That opinion, dated in 
October 2006, is of record, and in pertinent part, is as 
follows, [with several cited authorities identified in 
footnotes which will not be repeated herein]:

This opinion is based on available data 
about asbestos exposure in work places 
and the risk of developing malignant 
mesothelioma.

The appellant served on active duty in 
the Navy from November 1959 to January 
1969.  He worked as an ordinance mechanic 
while aboard the Navy ship.  Your record 
stated that the appellant had had some 
asbestos exposure during that time.  This 
exposure included activity of using 
asbestos gloves to remove hot shells as a 
deck mate gunner as well as the 
possibility (that) asbestos became 
loosened from the ceiling and walls.  
There was no specific statement about the 
duration, frequency and concentration of 
exposure.

After service, the appellant worked as an 
automobile mechanic for 31 years.  This 
job involved tasks such as tire changes 
and wheel replacement in which the 
appellant worked closely with brake discs 
and drums. Again, there was no specific 
statement about the duration, frequency 
and concentration of exposure.

The appellant received the diagnosis of 
malignant mesothelioma in August 2001. 
Mesothelioma is tumor of the pleura and 
peritoneum that is associated with 
asbestos exposure.  The risk of asbestos-
related abnormalities such as asbestosis, 
non malignant pleural disease, malignant 
mesothelioma and lung cancer has been 
associated with duration of exposure, 
frequency of exposure, and concentration 
and type of asbestos fibers.  

Smoking has not been associated with 
increase(d) risk of mesothelioma.  On the 
other hand, lung cancer has been related 
to asbestos exposure and smoking 
significantly increases the risk of lung 
cancer.  There is a long latency between 
asbestos exposure and development of 
mesothelioma.  The latency period may be 
as long as 30 to 40 years.

The appellant had been exposed to 
asbestos while he was in the Navy ship as 
well as while he was working as a 
mechanic after the service.  The 
malignant mesothelioma that he suffered 
theoretically could have resulted from 
both places.  The first job in the Navy 
resulted in the initial exposure to 
asbestos while the mechanic work after 
the service would (be) likely to add (to) 
the concentration of asbestos fibers in 
his pleura.

There is no laboratory or imaging 
modalities that can tell whether the 
appellant had more exposure to asbestos 
during his service in the Navy rather 
than asbestos exposure during his time 
while working as an automobile mechanic.  
Consequently, there is no way of 
determining whether his exposure to 
asbestos while he was in the Navy was 
greater than his exposure while working 
as a mechanic.

A firm conclusion whether asbestos 
exposure while the appellant was in the 
Navy would likely ha(ve) caused malignant 
mesothelioma could not be determined even 
though there was evidence that the 
appellant did have some exposure to 
asbestos while he was in the service and 
this exposure could contribute to the 
development of the disease.  

In this case, while the evidence is not extensive, it appears 
that what is feasibly available is probably now all of 
record.  

Although the extent of his exposure is not quantifiable, it 
can be stipulated that the veteran was exposed to asbestos 
while in the Navy.  And some 40 years after service, he 
developed a malignant mesothelioma.  While that time frame 
may seem unusually long, it is nonetheless, entirely 
consistent with the VHA medical opinion as to the latency 
period for that disease following asbestos exposure.  
However, it is also apparent that there was also some 
similarly unquantified exposure to asbestos associated with 
automobiles after service.  The ultimate issue thus becomes 
whether there can be reasonably established an association 
between the in-service asbestos exposure and the current 
malignancy.  

Following a review of the record, to include the recent VHA 
opinion, the Board finds that the competent evidence is in 
relative equipoise as to whether the veteran's mesothelioma 
is linked to exposure to asbestos while on active duty. 

The evidence of record in this case supports the veteran's 
claim that he was exposed to asbestos during his 10 year 
period of service as the result of his duties while aboard 
ship in the Navy.  There is a firm diagnosis of mesothelioma 
and it is clear in a generic sense that this malignant 
disease has been linked to asbestos exposure.  Thus the 
question becomes whether the veteran's mesothelioma is 
causally related to his in-service exposure to asbestos.  
There are two medical statements, recorded in July and 
November 2002, that raise the possibility of such a link but 
they are too speculative to establish the presence of the 
claimed relationship.  See e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The VHA opinion is also somewhat 
equivocal but only insofar as the amounts of in-service 
versus post-service exposure cannot be quantified.  As noted 
earlier in this decision, a claimant is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  That is, when a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With 
application of the doctrine of reasonable doubt, the Board 
finds that service connection is warranted for the veteran's 
malignant mesothelioma as a result of in-service asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1113, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.











ORDER

Service connection for malignant mesothelioma is granted. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


